Overton J.
It is believed that whatever power a judge might possess in England, in carrying a jury from one Nisi Prius court to another, a judge has no such power here. Whilst the court is sitting,the jury are under the direction of the court ; after the end of a term, by our law, the verdict of a jury could not be received ; why then keep them together—it were useless; A dissolution of the court by the ending of the term, would bring with it that of a jury; their official capacity being at an end with the term, they might disperse as other individuals. If it be thought necessary, a special entry may be made, shewing that the jury did not agree during the term, and therefore a mis-trial:
Campbell, J.
The jury ought now to be called, and if they fail to appear, he would then give a further opinion. He agreed that a jury could not he carried from one court to another as in England.
White, J. absent. The court being divided, another jury was called, who returned a verdict.
On motion, the verdict was amended by the court, by adding either “ entry,” or word “ grant,” so as to make it agree with the finding of the jury, who had a few minutes before retired; the court being unanimous, and confident as to their impression of the finding;* This was strenuously opposed by White*242side of counsel for the defendants, but the court said they had no doubt of what was said by the jury, and ordered the verdict to be amended.

See 1 Dall. 462. 1 John. 149. 1 Call 246.